DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 This is a NON-FINAL OFFICE ACTION in response to the present Application filed 11/25/2019. 
Claims 1-23 are cancelled.  
Claims 24-63 are new and pending in the Application.    

Continuity/ Priority Information 
The present Application 16694063, filed 11/25/2019 is a continuation of 15367085, filed 12/01/2016, now U.S. Patent No. 10,528,423 and which Claims Priority from Provisional Application 62261801, filed 12/01/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Independent Claims 24, 34, 44, 54 and associated dependent Claims recite in passim the limitations “elements of data” and “set of elements” which render the Claims indefinite. It is not clear how one is able to distinguish between data and data elements. The specification merely describes “data” e.g. user data, versus ECC. Amend the limitations by changing “elements of data” with “data” and “elements of error correcting codes (ECC)” with “error correcting codes (ECC)”. Par. [0066] “common usage, to refer to these signals as bits, values, elements”.
Independent Claims 24, 34, 44, 54, the limitation “computing a second address based on the first address” is indefinite. It is not clear how one is able to calculate a second address by performing a bitwise shift based on the first address. The specification describes the establishment of the address at which the ECC data is stored can be based upon a specific logical bitwise shift and addition amount from the data address, which does not adequately describe the bitwise shift function, as to point out and distinctly claim the subject matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al. (U.S. Patent No. 8,429,494) ISSUED: April 23, 2013. 
Regarding independent Claims 24, 34, 44, and 54, Nakanishi discloses a nonvolatile memory system equipped with a nonvolatile random access memory (NVRAM), comprising:
“retrieving a set of data using a first address and retrieving a set of error correcting codes (ECC) using a second address”
FIG. 4. The nonvolatile storage area 211 includes two areas of a data area ARDT and an area for storing an error correcting code (ECC) (ECC area AREC).
FIG. 5 showing a relationship between the data area ARDT and the ECC area AREC. The data area ARDT is accessible by directly specifying an address from the memory controller 22, with 4 bytes being 1 word. Further, when data is read from the address DATA[4] of the data area (sectioned data area), data in the ECC1 of the ECC area (sectioned ECC area) is read out and a value thereof is acquired via the ECC_CODE_0_REG of FIG. 7 by the memory controller 22, with the result that an error detection or correction of the data can be performed.

transmitting the first and the second set of data together in a single burst;  FIG. 4. A memory system 10 according to the first embodiment includes a nonvolatile memory system 20 including an NVRAM and a host apparatus 30 that is capable of accessing the NVRAM of the nonvolatile memory system 20.

Regarding Claims 25-27, 35-37, 45-47, 55-57, element is a byte of information; FIG. 3 is a diagram showing a processing procedure of the NAND flash at a time of update of a sector.  The NAND flash is accessed in a page PG unit as shown in FIG. 1 and accordingly is suitable for storage use in which access is made in a sector SCT unit (512 bytes). 
Regarding Claims 28, 38, 48, 58, transmitting  When data is read, the NVRAM controller 221 reads out data and the ECC code from the data area (sectioned data area) and the ECC area (sectioned ECC area) of the nonvolatile storage area 211, respectively, via the register shown in FIG. 7.
Regarding Claims 29, 39, 49, 59, second address by performing a bitwise shift;   FIG. 6. The nonvolatile storage area controller 212 includes a data area address conversion section 2121. The ECC area access controller 2122 generates an access address to access an ECC area (sectioned ECC area) by converting a data address that is input to specify the data area (sectioned data area) from the outside.
the storage includes storing data, and storing ECC;  FIG. 4. The nonvolatile storage area 211 includes two areas of a data area ARDT and an area for storing an error correcting code (ECC) (ECC area AREC).
 Regarding Claims 31, 41, 51, 61, the first portion represents 7/8 of the storage and the second portion represents 1/8 of the storage.   In an example of FIG. 7, the data area unit size is set in DATA_UNIT_SIZE_REG. The nonvolatile storage area controller 212 has a function of managing the data area ARDT and the ECC area AREC based on the set data area unit size and mapping an ECC area unit size of the ECC area (sectioned ECC area) for each access unit of the data area (sectioned data area).
Regarding Claims 32, 42, 52, 62, operable in a first mode and a second mode; FIG. 11 is a flowchart for explaining the processing of accessing the data area and the ECC area at a time of read. Data of the data area ARDT is read out for each 4 bytes from 0 byte (ST11 to ST13).  Data of the ECC area AREC is read out for each 4 bytes from 0 byte (ST15 to ST17).
Regarding Claims 33, 43, 53, 63, dynamic random access memory (DRAM);  FIG. 4 is a diagram showing a structure of a nonvolatile memory system equipped with a nonvolatile random access memory (NVRAM) according to a first embodiment of the present invention. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: March 4, 2021
Non-Final Rejection 
 

Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111